DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2020 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-4, 6-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asaad (US Pub.: 2016/0011996) in view of Jung et al. (US Patent 7,886,097).

As per claim 1, Asaad teaches/suggests a method, by a processor, for serializing memory bus transactions, comprising: implementing a distributed bus arbiter that orders one or more memory bus transactions originating from a plurality of master bus components to a plurality of shared remote slaves over shared serial channels attached to differing interconnect instances (Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0467]; [0484]; [0697]), wherein at least some of the one or more memory bus transactions that are ordered comprise multiple requests from the plurality of master bus components delivered to the plurality of shared remote slaves; and using one or more bit-masks to express inter-channel ordering constraints of the one or more memory bus transactions, wherein the one or more bit-masks are encoded to a length equal to a number of one or more input channels of the shared serial channels connected to the 
Asaad does not teach the method comprising: delivered concurrently to a single one of the slaves.
Jung teaches/suggests a method comprising delivered concurrently to a single one of the slaves (e.g. associated with simultaneously transmit/sent a plurality of operation instruction signals to one slave) (col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; and col. 8, l. 64 to col. 10, l. 56).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jung’s simultaneous transmitting of signals to one slave into Asaad’s method for the benefit of maximizing data processing speed (Jung, col. 10, ll. 40-50) to obtain the invention as specified in claim 1.
 
As per claim 2, Asaad and Jung teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including: receiving, by the distributed bus arbiter, the one or more memory bus transactions from one or more of plurality of master bus components and serializing the one or more memory bus transactions over the shared serial channels in a required order; or receiving, by the distributed bus arbiter, serialized memory bus transactions from incoming networks (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]-[0467]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56). 
 
Asaad and Jung teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including filtering an input mask of one or more existing arbiter components for ensuring the required serialization of memory bus transactions (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56). 
 
As per claim 4, Asaad and Jung teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including using one or more channel constraints to express ordering dependencies among each protocol unit, associated with the memory bus transactions, produced by the one or more input channels of the distributed bus arbiter (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]-[0473]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56). 
 
As per claim 7, Asaad and Jung teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including transmitting each of the memory bus transactions over the shared serial channels in one clock cycle (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0467]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed feature. 

Asaad and Jung further teach/suggest the system comprising one or more computers with executable instructions that when executed cause the system to operating accordingly (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]; [0484]-[0487]; [2238]-[2342]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56)

As per claims 9-11 and 14, claims 9-11 and 14 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-4 and 7.

As per claims 15-18 and 20, claims 15-18 and 20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-4, 7-11 and 14.

Claim 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asaad (US Pub.: 2016/0011996) in view of Jung et al. (US Patent 7,886,097) as applied to claims 1, 8 and 15, and further in view of Basu (US Patent 7,760,756)

As per claim 6, Asaad and Jung teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including using having the one or more bit-masks and to select a current input vector filtering policy (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56), Asaad and Jung do not expressly teach/suggest a first-in-first-out (FIFO) queue to hold data in a required order.
 Basu teach/suggest a method comprising a first-in-first-out (FIFO) queue to hold data in a required order (Fig. 5; and col. 4, ll. 35-52).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Basu’s FIFO architecture into Asaad and Jung’s method for the benefit of minimizing delay associated with arbitration (Basu, col. 2, ll. 52-55) to obtain the invention as specified in claim 6.

As per claims 13 and 19, claims 13 and 19 are rejected in accordance to the same rational and reasoning as the above rejection of claim 6.

II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-4, 6-11, and 13-20 have received a first action on the merits and are subject of a first action non-final.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        December 15, 2021